Citation Nr: 1518949	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlment to a rating in excess of 20 percent for a chronic, traumatic lumbar strain and lumbar paravertebral muscles with myositis prior to September 13, 2012. 

2. Entitlement to a rating in excess of 40 percent for chronic, traumatic lumbar strain and lumbar paravertebral muscles with myositis since September 13, 2012.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to December 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was represented by a private attorney.  However, in January 2015, subsequent to certification of the appeal to the Board, the attorney submitted a letter stating that he was withdrawing his appearance as the Veteran's representative for good cause and was sending notice of such to the Veteran.  In February 2015, the undersigned Veterans Law Judge granted the attorney's motion to withdraw further representation of the Veteran.  In March 2015, the Veteran was sent notice that he was being afforded the opportunity to obtain another representative.  As the Veteran did not respond within thirty days of the March 2015 letter, the Veteran is now deemed to be his own pro se representative in the present appeal.

During a January 2013 VA examination, the Veteran asserted he quit working due to his back disability.  Therefore, the issue of entitlement to a TDIU has been raised by the record in connection with the increased rating claim on appeal, and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to September 13, 2012, the Veteran's low back disability has been manifested by painful motion with forward flexion measured to no less than 40 degrees without ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and without associated neurological abnormalities.

2. Since September 13, 2012, the Veteran's low back disability has been manifested by painful motion with forward flexion to no less than 25 degrees, accounting for pain on motion and after repetition, without ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, without intervertebral disc syndrome, and without associated neurological abnormalities.


CONCLUSIONS OF LAW

1. Prior to September 13, 2012, the criteria for a disability rating in excess of 20 percent for a chronic, traumatic lumbar strain and lumbar paravertebral muscles with myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5021-5237 (2014).

2. Since September 13, 2012, the criteria for a disability rating in excess of 40 percent for a chronic, traumatic lumbar strain and lumbar paravertebral muscles with myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5021-5237 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records private medical records, and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his low back in March 2010, which included a June 2010 addendum, and January 2013.  Although the Veteran asserted in a January 28, 2013, statement that he was expecting a VA examination to evaluate his current back disorder, the Veteran had attended a VA examination for a back evaluation on January 10, 2013.  The Veteran did not assert any inadequacies with the January 10, 2013 examination or any indication he wanted another one.  Thus, the Board finds the Veteran's examinations and their associated reports were adequate.  Together, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

In January 1980, the RO granted service connection and assigned an initial 10 percent rating for chronic, traumatic lumbar strain and lumbar paravertebral muscles with myositis pursuant to Diagnostic Code 5291-5021.  The current appeal arises from a claim on increase that was received at the RO in March 2010.  During the pendency of the claim, the RO granted an increased 20 percent rating in a May 2010 rating decision, effective March 2, 2010.  In a January 2013 rating decision, the RO granted an increased 40 percent rating, effective September 13, 2012.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's low back disability was assigned a 20 percent rating, effective March 2, 2010, and a 40 percent rating since September 13, 2012, under DC 5021-5237 (myositis, lumbosacral strain).  38 C.F.R. § 4.71a.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code.  38 C.F.R. § 4.27.  The first four digits, 5021 in this case is the Diagnostic Code for the disability.  Id.  Diagnostic Code 5021 concerns myositis.  The second four digits after the hyphen, 5237 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.  Diagnostic Code 5237 concerns lumbosacral strain. 

Under DC 5021, myositis is rated as degenerative arthritis, DC 5003.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.)

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1). 

Diagnostic Code 5243 is also potentially applicable.  Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A July 2009 private treatment record noted a MRI revealed central intervertebral disc herniations at L4-L5 and L5-S1 level with intervertebral disc desiccation.  

A December 2009 private treatment record noted the Veteran reported severe lumbar pain, numbness and tingling in his legs, pain in his feet, and was unable to walk or work at all.  The medical provider found the Veteran had tender points along his back and osteoarthritis on the bones of the feet.  A December 29, 2009, private treatment record prescribed the Veteran bed rest for a total duration of three weeks.  The private treatment records noted the Veteran was unable to return to work from December 29, 2009, to March 10, 2010.  

A March 2010 private treatment record noted the Veteran complained of persistent back pain that worsened upon walking.  The Veteran had degeneration of lumbar or lumbosacral with persistent pain in the lumbar spine that was aggravated by walking and standing too long.  Additionally, the record noted the Veteran was having difficulty with tasks at work due to all his musculoskeletal problems and it was recommend he retire from his job at the post office since his duties would continue to aggravate his conditions. 

The Veteran was afforded a VA examination in March 2010.  The Veteran reported pain intensity was 6-7 out of 10 and pain was at the low back with radiation to the upper back.  He reported pain in the low back was severe, constant and daily.  He reported no numbness.  The Veteran reported flare-ups of his spinal condition that were severe, weekly, lasted hours and precipitating factors were household chores and walking.  Alleviating factors were medication.  When the Veteran was asked what his impression of extent of additional limitation of motion or other functional impairment during flare-ups was, the Veteran reported nothing.  The Veteran did not have incapacitating episodes of spine disease, but used a cane to walk and was unable to walk more than a few yards.  

On examination, the Veteran's posture was normal and he had normal head position.  The examiner found the Veteran had sensory loss in the left and right lower extremities, noting both had decreased smooth sensation and pinprick in no dermatomal pattern.  Upon reflex examination, the Veteran had normal knee jerk reflex and hypoactive ankle jerk reflex.  There was no gibbus, kyphosis, lumbar flattening, list, scoliosis, or ankylosis.  The examiner noted the Veteran had spasms, guarding, pain with motion, and tenderness on both the left and right sides, and found these were not severe enough to be responsible for the Veteran's abnormal gait or abnormal spinal contour.  His active range of motion was to 50 degrees of forward flexion, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  Upon repetitive range of motion testing, there was objective evidence of pain, but there were no additional limitations after three repetitions of range of motion.  Although the range of motion was reduced, the examiner concluded that it did not represent normal for this Veteran due to other factors not related to the disability being examined.   He had 5/5 strength in his hip flexors.  The examiner noted the Veteran reported he was currently employed as United States Postal Service employee.  The examiner found the Veteran had significant effects on his occupation due to decreased mobility and pain and diagnosed the Veteran with limitation of motion of dorsal spine and central intervertebral disc herniations at L4-L5 and L5-S1 with intervertebral disc desiccation. 

An April 2010 private treatment record  refers to some earlier records, noting dysesthesias documented on both upper and lower limbs from December 2009, and  diagnosed with "lumbo [sic] sacral strain."  The Veteran was seen again in January 2010 and complained of aggravation of his L-S conditions.  He was seen again in March 2010, which revealed painful limited spinal range of motion at the lumbar levels and tender points.  The Veteran was prescribed bed rest for one day.  The record noted the Veteran underwent another EMG in March 2010 and the private physician stated "I was to able to documented objectively the real seriousness of his lumbar actual condition with very probable lumbar central canal stenosis due to EMG results of severe central lumbar 4 lumbar 5 and sacral 1 polyradiculopathy (cord stenosis)." 

In June 2010, an addendum was added to the March 2010 VA examination, which noted the "Veteran's recently diagnosed central intervertebral disc herniation at L4-L5 with intervertebral disc dessication by MRI is less likely as not related to service connected myositis, lumbar paravertebral muscles, traumatic, chronic."  The examiner explained that the Veteran has a well-documented lumbosacral trauma in service and was diagnosed with myositis, lumbar paravertebral muscles, traumatic.  The Veteran was evaluated multiple times in service due to low back pain and the assessment was chronic lumbosacral strain.  No radicular symptoms or neurological defects were reported.  Lumbar disc disease was diagnosed by a computed tomography (CT) scan in November 1993.  The examiner explained:

Medical evidence does not support the fact that lumbar discogenic disease could be secondary to lumbar myositis.  Lumbar myositis is inflammation of the muscles of the spine.  Regarding the separation of the symptoms of lumbar myositis vs the symptoms of lumbar discogenic disease, I can not resolve this issue without resorting to mere speculation because both lumbar conditions could result in the same low back symptoms and pain perception and symptoms are subjective.

An October 2010 VA treatment record noted the Veteran had chronic low back pain since 1979 and received multiple sessions of physical therapy for his back and received 3 spinal blocks, the last in 2004.  He currently reports intermittent pain worst on the left side also referred left hip at lateral hip currently 5 out of 10 in intensity.  His range of motion for forward flexion was to 40 degrees and extension to 20 degrees.  He had tenderness at lumbar paraspinals, left buttock and left throcanter.  He had no edema erythema warmth, or palpable/visible masses.  The Veteran used a cane to walk. 

A November 2010 VA treatment record noted the Veteran reported low back pain to be 6 out of 10.  A December 2010 VA treatment record noted the Veteran reported pain was horrible and constant on full back; stating the lower back area was the worst.  

The Veteran filed a supplemental claim for compensation for an increased rating for a back condition on September 13, 2012. 

In March 2011, the Veteran was approved for disability retirement benefits under the Civil Service Retirement System (CSRS).  

The Veteran was provided another VA examination in January 2013.  On examination, the Veteran reported flare-ups upon stooping, prolonged standing, and ambulation that impact the function of the thoracolumbar spine.  His initial active range of motion was to 30 degrees for forward flexion with evidence of painful motion beginning at 5 degrees, extension to 15 degrees with evidence of painful motion beginning at 5 degrees, right lateral flexion to 20 with evidence of painful motion beginning at 5 degrees, left lateral flexion to 15 degrees with evidence of painful motion beginning at 5 degrees, right lateral rotation to 15 degrees with evidence of painful motion beginning at 5 degrees, and left lateral rotation to 20 degrees with evidence of painful motion beginning at 5 degrees.  The Veteran was able to perform repetitive- use testing with three repetitions and post-test forward flexion was to 25 degrees, post-text extension was to 20 degrees, post-test right lateral flexion was to 20 degrees, post-test left lateral flexion was to 15 degrees, post-test right lateral rotation was to 15 degrees, and post-test left lateral rotation was to 15 degrees.  The examiner found the Veteran had additional limitation in range of motion following repetitive-use testing due to less movement than normal and pain on movement, and found the Veteran had functional loss and/or functional impairment of the thoracolumbar spine.  

The examiner observed tenderness and guarding and/or muscle spasms that did not result in abnormal gait or spinal contour.  Hip flexion was 5/5 and the Veteran did not have muscle atrophy.  The examiner further found the Veteran had guarding and/or muscle spasms present, but it did not result in abnormal gait or spinal contour.  The examiner found no radicular pain or any other signs or symptoms due to radiculopathy or any other neurologic abnormalities or findings.  The examiner further found the Veteran did not have intervertebral disc syndrome and noted the Veteran did not use any assistive device as a normal mode of locomotion.  The examiner concluded that the Veteran's thoracolumbar spine impacts his ability to work and the Veteran quit two years ago due to his back pain.    

A July 2013 VA treatment record noted results of a MRI found spondylotic changes mainly in the lower lumbar spine with a disc bulge, protrusion and facet arthropathy at L4/5 with mild to moderate canal, lateral recess and foraminal stenosis and a disc bulge at L5/S1 with facet arthropathy also results in moderate foraminal narrowing.

Based on the above evidence, the Board does not find a higher rating is warranted during either period. 

For reasons explained below, analysis of the appropriate criteria will be applied to two distinct time periods.  The first is the period extending from the date of claim (March 2, 2010) to September 13, 2012.  The second is the remainder of the appeal period beginning September 13, 2012.

Period Prior to September 13, 2012

The VA examination, private treatment records, and VA treatment records reflecting the symptoms of the Veteran's back disability during the first period contain no documentation of a limitation of motion resulting in a forward flexion of the thoracolumbar spine of 30 degrees or less.  Similarly, those records contain no documentation or diagnosis of ankylosis, nor any allegation by the Veteran of ankylosis of the thoracolumbar spine.  Additionally, the most limited motion documented was an October 2010 VA treatment record that noted forward flexion of 40 degrees.  While this limitation of motion is significant, it is squarely contemplated by and falls within the criteria for a 20 percent evaluation.

The Board recognizes that the Veteran also experienced tenderness, spasms, guarding, pain with motion, and resulting functional limitations.  For instance, the Veteran exhibited guarding with an altered gait at the March 2010 VA examination.  However, muscle spasm or guarding severe enough to result in an abnormal gait is one of the criteria for a 20 percent rating.  The Veteran's private treatment records and March 2010 VA examiner noted the Veteran had decreased mobility.  Again, while the Board recognizes the significance of these functional limitations, it finds the limitations are more consistent with the criteria for a 20 percent rating and the functional impact typical for that level of disability rating.  In making this finding, the Board has assigned significant probative weight to the March 2010 VA examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner fully examined the Veteran and the examiner's report was based upon consideration of the Veteran's pertinent medical history, his lay assertions, and current complaints.  

Of additional note is that the Veteran reported weekly flare-ups of his back disorder that are severe, weekly and last hours.  The March 2010 VA examination did not contain an opinion regarding the amount of additional limitation of motion, if any, during such flare-ups.  However, the Veteran reported precipitating factors were household chores and walking, and when asked what the Veteran's impression of extent of additional limitation of motion or other functional impairment during flare-ups was, the Veteran reported nothing.  It follows that the above finding of forward flexion greater than 30 degrees but not greater than 60 degrees stands even with consideration of flare-ups pursuant to DeLuca and associated regulations.

The Board finds his disability picture does not more closely approximate the higher criteria for a 40 percent disability rating.  As noted, there is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less and no evidence of favorable ankylosis of any portion of the thoracolumbar spine let alone the entire thoracolumbar spine.  Furthermore, a 50 percent disability rating is not warranted because the Veteran was not ankylosed at any point and, so, could not be unfavorably ankylosed.  Moreover, the Veteran does not exhibit the functional impacts associated with unfavorable ankylosis of the thoracolumbar spine or the entire spine as listed in Note 5 to the General Rating Formula for Diseases and Injuries of the Spine.  At no point during the period in question has the Veteran complained of immobility or an inability to move his back.  He indeed was able to move it, albeit limitedly, in all directions at the aforementioned examinations.

In addition, the Board acknowledges that the Veteran contends that his service-connected back disorder warrants a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including painful motion and functional impact, particularly as they illuminate or underscore the medical opinions of record.  For instance, the Board has credited the Veteran's reports of flare-ups, and has credited his statements, as recorded by multiple physicians, that he has tenderness, spasms, and pain that worsens upon walking. 

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  In this regard, the Veteran denied having any incapacitating episodes during the March 2010 examination.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's back disability under Diagnostic Code 5021, which addresses degenerative arthritis.  Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, and 5242 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

In summary, the Board finds that, prior to September 13, 2012, the Veteran's limitation of motion and functional impacts most closely approximated the criteria for a 20 percent disability rating, rather than the criteria for a 40 percent or higher rating.

Period Since September 13, 2012

With respect to the second portion of the appeal period, which began September 13, 2012, the Board finds that a 40 percent evaluation is appropriate.  In making this finding the Board assigns significant probative weight to the January 2013 private examination report and opinions contained therein.  Nieves-Rodriguez, 22 Vet. App. at 304.  Prior treatment records and a VA examination document a gradual worsening of the condition which, together with the detailed findings and convincing rationale of the January 2013 examiner, convinces the Board that the Veteran began experiencing decreased range of motion and functional limitations that most closely approximate the criteria for a 40 percent rating, i.e., forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

In making this finding, the Board has considered whether higher 50 percent or 100 percent ratings would be appropriate.  However, despite significant limitations in range of motion, VA examiners and private examiners have found the Veteran has at least some ability to move the thoracolumbar spine.  The January 2013 examiner, for instance, found forward flexion of the thoracolumbar spine of 30 degrees as well as limited movement in each of the other measurable directions.  Although the examiner found repeat flexion and extension of the Veteran's thoracolumbar spine produced pain on movement, the Veteran maintained forward flexion to 25 degrees.  The examiner further found the Veteran had guarding and/or muscle spasms present, but it did not result in abnormal gait or spinal contour.  In sum, every measurement of range of motion has shown that the Veteran can at least attain the neutral position and move the thoracolumbar spine.  The Board acknowledges that the Veteran does experience pain associated with motion.  However, the results set out above exclude the possibility that the range of motion was ever limited - either by functional loss due to pain or structural limitation - to a condition of complete bony fixation such that the neutral position could not be attained.  The issue is not whether pain additionally limits flexion, but whether that additional limitation would decrease the flexion to the equivalent of unfavorable ankylosis.  On this record, the Board finds that there is not limitation of motion to such a degree during any portion of the period on appeal.

Constant and severe pain, as described by the Veteran, is certainly a component of disability, and the Board does not seek to minimize its impact.  However, while pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  All compensable levels under the amended rating schedule are assigned "with or without symptoms such as pain."  In essence, the report of constant and severe pain is not probative of entitlement to a higher rating.  Rather, it is the level of impairment resulting from pain that is important.

It is clear from the record that the Veteran has periarticular pathology.  In addition, there is limited motion and painful motion.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Assertions of pain, whether from the Veteran or as related by medical professionals, do not purport to establish that the Veteran's thoracolumbar spine segments are fixed such that he cannot attain the neutral position, or that pain, weakness, fatigue, or incoordination produce a level of impairment that approximates fixation of the thoracolumbar spine segments such that the neutral position cannot be attained. 

Moreover, even if the Veteran's pain were so severe as to prevent all motion of the spine, such condition (favorable ankylosis) is fully contemplated by the 40 percent rating already assigned.  The criteria for a higher rating call for unfavorable ankylosis, which is a condition that is not more nearly approximated than favorable ankylosis. 

To the extent applicable, Diagnostic Code 5243 for intervertebral disc syndrome cannot afford an even higher evaluation here.  Since September 13, 2010, there is no record of doctor-prescribed bed rest and the January 2013 VA examiner found the Veteran did not have incapacitating episodes of spine disease.  


The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  As noted above, the RO rated the Veteran's back disability under Diagnostic Code 5021, which addresses degenerative arthritis.  Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Furthermore, diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, and 5242 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

The Board finds that the most probative evidence is against the Veteran's claim for a rating in excess of 40 percent for his service-connected low back disability at any time during the appeal period.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Associated Neurological Impairment

Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Note (1).  

A December 2009 private treatment record noted the Veteran reported numbness and tingling in his legs.  Furthermore, he had severe wrist pain and pain in his feet. 

The report of VA examination in March 2010 revealed the Veteran had sensory loss in the left and right lower extremities, noting both had decreased smooth sensation and pinprick in no dermatomal pattern.  Upon reflex examination, the Veteran had normal knee jerk reflex and hypoactive ankle jerk reflex.  An April 2010 private treatment record noted the Veteran underwent an EMG that revealed the Veteran had severe central lumbar 4, lumbar 5, and sacral 1 polyradiculopathy (cord stenosis).  

Although the Veteran was found to have polyradiculopathy, the Board finds that the Veteran does not have any chronic neurological abnormalities associated with his service-connected low back disability.  The June 2010 VA examination addendum noted the Veteran's recently diagnosed central intervertebral disc herniation at L4-L5 with intervertebral disc desiccation is less likely as not related to service connected myositis, lumbar paravertebral muscles, traumatic, chronic.  The June 2010 examiner found that his neurological abnormalities were not related to his service-connected low back disability.  Furthermore, the January 2013 VA examiner found the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Thus, to the extent of complaints of numbness and tingling, pain, and a diagnosis of polyradiclopthay, these are not associated with his service-connected low back disability.  

Extraschedular Rating

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's low back disability. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his low back is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  As discussed above, the symptoms of the Veteran's back disability consist primarily of limitation on motion and limitation of activities, as well as pain.  The Veteran's symptoms of limitation of motion and activities caused by pain, weakness, and fatigue are specifically contemplated by the general rating formula and have been explicitly relied upon in evaluating the back disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). 



ORDER

Prior to September 13, 2012, a disability rating in excess of 20 percent chronic, traumatic lumbar strain and lumbar paravertebral muscles with myositis is denied.

Since September 13, 2012, a disability rating in excess of 40 percent for chronic, traumatic lumbar strain and lumbar paravertebral muscles with myositis is denied.


REMAND

As noted in the introduction above, during a January 2013 VA examination, the Veteran asserted he quit working due to his back disorder.  The AOJ has not yet considered the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

 1. Send a letter to the Veteran, with the appropriate claim form, informing him of the evidence required to establish entitlement to a TDIU.

2. Upon review of any evidence submitted, evaluate the TDIU claim.  If the schedular requirements for a TDIU are not met pursuant to 38 C.F.R. § 4.16(a), consider referral of the claim to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


